The defendant was convicted of the crime of breaking and entering a store in the nighttime, and was sentenced to a term of imprisonment in the penitentiary. It appears that he was sentenced as a second *Page 257 
offender, under the provisions of Act No. 15 of 1928, p. 18, entitled, "An Act In relation to second and subsequent offenders," etc.
The assistant district attorney who prosecuted the case and the attorney for the defendant have filed in this court a joint motion to have the verdict and sentence annulled and set aside and the case remanded to the criminal district court for a new trial. It is alleged in the motion, which is supported by the affidavit of the attorney for the defendant, that the transcript of the testimony taken in relation to the bills of exception reserved by the defendant is so defective and in such condition that it is impossible to present the case intelligently on appeal. Hence it appears to be in the interest of justice that the verdict and sentence should be set aside and the case remanded for a new trial.
The verdict and sentence are annulled and set aside and the case is ordered remanded to the criminal district court for a new trial.